

112 S4429 IS: K2 Veterans Toxic Exposure Accountability Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4429IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mrs. Blackburn (for herself, Ms. Baldwin, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Defense to conduct a study regarding toxic exposure by members of the Armed Forces deployed to Karshi Khanabad Air Base, Uzbekistan, to include such members in the open burn pit registry, and for other purposes.1.Short titleThis Act may be cited as the K2 Veterans Toxic Exposure Accountability Act of 2020.2.Study on toxic exposure at Karshi Khanabad Air Base, Uzbekistan(a)Study(1)In generalThe Secretary of Defense shall conduct a study on toxic exposure by members of the Armed Forces deployed to Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning October 1, 2001, and ending December 31, 2005.(2)Matters includedThe study under paragraph (1) shall include the following:(A)An assessment regarding the conditions of Karshi Khanabad Air Base, Uzbekistan, during the period beginning October 1, 2001, and ending December 31, 2005, including an identification of toxic substances contaminating the Air Base during such period.(B)An epidemiological study of the health consequences of a member of the Armed Forces deployed to the Air Base during such period.(C)An assessment of any association between exposure to toxic substances identified under subparagraph (A) and the health consequences studied under subparagraph (B).(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of Veterans Affairs, submit to Congress a report containing—(1)the study under subsection (a); and(2)a description of—(A)the benefits administered by the Secretary of Veterans Affairs that a veteran may be eligible to receive by reason of being exposed to toxic substances at Karshi Khanabad Air Base, Uzbekistan, while serving in the Armed Forces; and(B)the outreach conducted by the Secretary to inform such veterans of such benefits.3.Inclusion of Uzbekistan in certain registries and programs(a)Open burn pit registrySection 201(c)(2) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note) is amended by striking Afghanistan or Iraq and inserting Afghanistan, Iraq, or Uzbekistan.(b)Depleted uranium follow-Up programsThe Secretary of Defense and the Secretary of Veterans Affairs shall ensure that any individual who deployed as a member of the Armed Forces to Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning October 1, 2001, and ending December 31, 2005, is covered by the Depleted Uranium Follow-Up Programs of the Department of Defense and the Department of Veterans Affairs.4.Access of the National Academies of Sciences, Engineering, and Medicine to information from the Department of Defense and the Department of Veterans Affairs(a)In generalUpon request by the National Academies of Sciences, Engineering, and Medicine (in this section referred to as the Academies), the Secretary of Defense shall provide to the Academies such information in the possession of the Department of Defense and the Secretary of Veterans Affairs shall provide to the Academies such information in the possession of the Department of Veterans Affairs as the Academies determine useful in performing a covered study. Such information includes, at a minimum, all environmental sampling data relative to any location included in the study.(b)Covered study definedIn this section, the term covered study includes—(1)the study conducted under section 2; and(2)any subsequent study or any study conducted by the Academies regarding the effects of exposure of humans to toxic substances at Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning October 1, 2001, and ending December 31, 2005.